On appeal from judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered May 14, 1997, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree and sentencing him, as a second felony offender, to a term of Ish to 3V2 years, the application by assigned counsel to withdraw on the ground that the appeal is wholly frivolous (People v Saunders, 52 AD2d 833) is granted to the extent of relieving counsel without compensation, assigning Robert S. Dean, Esq., Center for Appellate Litigation, 74 Trin*431ity Place, 11th Floor, New York, New York 10006, as new counsel, and enlarging the time to re-perfect the appeal to the September 2001 Term of this Court.
While we express no opinion with respect to the merits, or lack thereof, of any possible issue, counsel’s submission is inadequate to demonstrate that a conscientious examination of the record and the applicable law has been performed (see, People v Reyes, 231 AD2d 478; People v Santiago, 188 AD2d 290). Counsel has failed to give a recitation of the underlying facts as they were developed at the suppression hearing and failed to make reference to the speedy trial motions. Since our own review cannot substitute for the single-minded advocacy of appellate counsel (People v Casiano, 67 NY2d 906), assignment of new appellate counsel is required (see, People v Moore, 208 AD2d 357; People v Daniels, 197 AD2d 486). Concur — Williams, J. P., Mazzarelli, Lerner, Rubin and Buckley, JJ.